DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 are pending for examination.

Double Patenting
US Patent  No. 10,902,522 has been considered for double patenting purposes, however, does not appear to be directed to generate customized rendering code for the client. Therefore, the claims in the instant application are patentably distinct from those in the US Patent  No. 10,902,522 and no provisional double patenting rejection is required at this time. Applicant is reminded to maintain a clear line of demarcation between the instant application and the co-pending applications. See MPEP § 822 and 37 C.F.R. 1.78.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0095974 (Cui et al.) in view US 2008/0301643 (Appleton et al.) further in view of US 2014/0222469 (Stahl et al.).
Regarding Claim 1, Cui teaches a system, comprising: one or more processors ((Fig. 7 and ¶  0068 teach system 700 includes a processor 702) configured to: receive a request to provide content that is renderable on a client ([¶ 0043] iframe 214 may make requests for data from third-party websites for data 
in response to receiving the request, generate customized rendering code for the client ([⁋ 0055], a request is received to render a mashup application of the at least one mashup applications from the user device. The mashup application may include code to display a combination of business object data and third-party web service data. [¶ 0057] the mashup application transmit one or more files [i.e., generated customized rendering code] to be rendered on a user device as well as performing processing of commands (interactions) related to the one or more files. Renderable content of the mashup application and content hosted at the first domain may be visible to a user via the webpage hosted at the first domain using the user device); and
send, the generated customized rendering code to the client, wherein the client is configured to execute the customized rendering code, wherein executing the customized rendering code causes the client to invoke a third  party  engine and render results from the third party engine in a child frame that is displayed within a parent frame ([Fig. 5, ¶¶ 0043-0044] The mashup code rendered in iframe 214 may make one or more requests for data from third-party and wherein the child frame and the parent frame are directed to a same domain (¶ 0040 Cui further teaches base webpage 202, mashup framework 504, and mashup backend 506 are associated with the base domain [i.e. same domain]); and 
a memory coupled to the one or more processors and configured to provide the one or more processors with instructions (Fig. 7 illustrates Main memory 704, Instruction 724, Processor 702).
Cui does not explicitly teach, however, Appleton teaches wherein the request was forwarded by a proxy on behalf of the client ([Fig. 1A, ⁋ 0026]. display 100 of a mapping application interacting with two portable program modules, referred as a "mapplet". [⁋ 0035], The modules are implemented as code, referenced here as a mapplet stub, inside an iframe embedded in a maps HTML page 120. [¶ 0037] An HTTP proxy service provide access to external data. [⁋ 0090] mapplet may contact a data server…use of a proxy server, such as the Google proxy server provided by iGoogle as part of the Google Gadgets API. [⁋ 0091] the request and response go through a service such as the http://gmodules.com/ig/proxy service provided by Google as part of the Google Gadgets API; a proxy server such as the Google proxy server forwards the request to the remote server, which responds to the Google proxy server, which forwards the response to the mapplet).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention  to modify Cui with Appleton, in 
While, Cui teaches a business service provider create a "mashup" application that incorporates data from multiple sources. For example, business data such as client addresses could be joined with mapping data from a third-party service and shown in a single interface hosted on the business service provider [⁋ 0002], however, Cui in view of Appleton do not explicitly teach, but, Stahl teaches  wherein a user interface usable to perform at least a portion of an insurance related work flow is presented in the parent frame ([⁋ 0025] using a GUI enable customer to enter insurance customer data appropriate for the type of insurance sought. [⁋ 0042], information can be obtained in support of the insurance re-quoting process is through a browser plug-in. A customer service a re-quoting provider can provide links to numerous websites that could provide meaningful information into the re-quoting process. The destination sites are loaded in an IFrame and a CrossFrame style technique used to communicate between the containing page and the Iframe).


Regarding Claim 2, Cui teaches the system recited in claim 1, wherein the parent frame is associated with a first URL (Fig. 2, ¶ 0030 teach domain address 204 [i.e., first URL] correlates with base domain 114).

Regarding Claim 3, Cui teaches the system recited in claim 2, wherein the child frame is an iframe associated with a second URL (Fig.2, ¶ 0032 teaches the base webpage may include isolated mashup execution portion 210 for embedded mashup application 216. Embedded mashup application 216 may be loaded into isolated portion 210 via an activation (e.g., a user selection of the 

Regarding Claim 4, Cui teaches the system recited in claim 2, wherein the customized rendering code is hosted on a domain different from the domain associated with the first URL (¶ 0018 teaches a mashup may combine data from multiple sources into one display. For example internal (e.g., business object) data may be combined with data received from external web services (e.g., mapping or searching web services). ¶ 0033 teaches mashup interface that includes data from GOOGLE.RTM. Maps, YAHOO!.RTM. Search, and address business object data).

Regarding Claim 8, Cui teaches the system recited in claim 1, wherein the customized rendering code comprises code for executing a portion of an API associated with the third party engine ([¶ 0037], the container page may receive an HTML message including the HTML code of the mashup application. This mashup application code may then be posted to the servlet to be rendered in the .

Claim 16 is rejected under the same rationale of claim 1. 
Claim 17 is rejected under the same rationale of claim 1. Cui further discloses a computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions as required by the claim (see, Fig. 7, ⁋ 0061).

Claims 5-7 is rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Appleton and Stahl, further in view of US 2008/0320568 (Hawkins et al.).

Regarding Claim 5, while, Cui teaches authenticates a user before transmitted the electronic interface to the client device [⁋ 0013], however, Cui in view of  the system recited in claim 1, wherein the one or more processors are further configured to receive a set of credentials associated with the client ([¶  0018] users may be authenticated by supplying a credential such as an account number, username, Personal Identification Number (PIN), password, or the like before services such as uploading and/or downloading content using content distribution system).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention  to modify Cui, Appleton and Stahl with Hawkins in order to authenticate client based on credential to provide third party executable content, because it would enable the system to use of known technique to authenticate user to access content.

Regarding Claim 6, as aforementioned, Cui teaches authenticates a user before transmitted the electronic interface to the client device, however, Cui in view of Appleton and Stahl do not explicitly teach, but Hawkins teaches the system recited in claim 5, wherein the one or more processors are further configured to authenticate the client based at least in part on the received set of credentials ([¶  0018] authentication module provide a mechanism for authentication of users may be authenticated by supplying a credential such as an account number, username, Personal Identification Number (PIN), password, or the like before services such as uploading and/or downloading content using content distribution system…Authentication module may also verify whether users may be a registered user or an unregistered user. For example, authentication module may be used to determine whether user 105 may be registered to provide content to and access content from content distribution system).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention  to modify Cui, Appleton and Stahl with Hawkins in order to authenticate client based on credential to provide third party executable content, because it would enable the system to use of known technique to authenticate user to access content.

Regarding Claim 7, as aforementioned, Cui teaches authenticates a user before transmitted the electronic interface to the client device. Cui further teaches make request for data from third-party websites for data to render. For example, the system of claim 6, wherein the customized rendering code is sent based at least in part on the client having been authenticated ([Fig. 1, ⁋  0018] authentication module 135 provide a mechanism for authentication of one or more users of content distribution system. …users may be authenticated by supplying a credential such as an account number, username, Personal Identification Number (PIN), password, or the like before services such as uploading and/or downloading content using content distribution system. [⁋ 0019], publishing module 140 may generate displays such as Web pages that may be delivered to user 105 via HTTP using interface and host application 145. The user may then upload or download content by interfacing with the display that may be generated by publishing module 140).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention  to modify Cui, Appleton and Stahl .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Appleton and Stahl, further in view of US 2015/0199318 (Lemonik et al.).

Regarding Claim 9, Cui in view of Appleton and Stahl do not explicitly teach, however,  Lemonik teaches the system as recited in claim 8, wherein the customized rendering code comprises a license used to obtain the portion of the API associated with the third party engine ([¶ 0217], license agreement may offered to install add-on in child frame. [¶ 0223], Fig. 34 shows third part application 1801, add-on 3306 associated with and/or attached to the third party application, and document 3301 created using the third party application, displayed in a frame embedded in a webpage 1822.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention  to modify Cui, Appleton and .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Appleton and Stahl, further in view of US 2006/0212803 (Arokiaswamy et al.).

Regarding Claim 10, Cui in view of Appleton and Stahl do not explicitly teach, however, Arokiaswamy teaches the system as recited in claim 1, wherein the client is configured to render the child frame based at least in part on initialization parameters included in a hidden item ([¶ 0021] when secondary content is received at web client, a browser application renders the secondary content within the Iframe [i.e. child frame] component. IFrame retrieves the secondary content height and width values [i.e. initialization parameters] from the document object using the properties. …it would be possible to store the values in the hidden field of the source page if the content is from the same domain).


Regarding Claim 11, Cui in view of Appleton and Stahl do not explicitly teach, however, Arokiaswamy teaches the system as recited in claim 10, wherein the customized rendering code includes code for retrieving the initialization parameters ([¶ 0021]  when secondary content is received at web client, a browser application renders the secondary content within the Iframe component. IFrame retrieves the secondary content height and width values [i.e., initialization parameters] from the document object [i.e., rendering code] using the properties). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cui, Appleton and Stahl with Arokiaswamy in order to retrieving height and width values from .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Appleton, Stahl and Arokiaswamy, further in view of US Patent no. 8347083 (Scudder).

Regarding Claim 12, Cui in view of Appleton, Stahl and Arokiaswamy do not explicitly teach, however, Scudder teaches the system as recited in claim 11, wherein the customized rendering code includes a key for accessing the hidden item ([C.8;L.30-38, Fig. 9] a master frame 302 may send a message 902 to a secondary frame 304. …A master frame 302 may appended information using an encryption key, When a secondary frame 304 receives the message 902, the frame 304 may decrypt the message using the appropriate encryption key).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine aforementioned .

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Appleton and Stahl, further in view of US Patent no. 8689099 (Hanni et al.).

Regarding Claim 13, Cui in view of Appleton and Stahl  do not explicitly teach, however, Hanni teaches the system as recited in claim 1, wherein the client is configured to receive a user input with respect to the child frame [C.7:L.10-20] the frame communication code 136 determines that a communication event has occurred for a network page frame 118a (FIG. 1). …code executed from the network page frame 118a has obtained user input, performed a task, etc. so that event indicating a request for communication is generated. …the frame communication code 136 obtains a message associated with the communication event. The message may include multiple arguments according 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cui, Appleton and Stahl with Hanni in order to  communicate user input between iFrames, because it would allow manipulation of data in inter-frame data communication..

Regarding Claim 14, Cui in view of Appleton and Stahl  do not explicitly teach, however, Hanni teaches the system as recited in claim 13, wherein the client is configured to update a hidden item ([Fig. 1, C.6:L.23-35] A messenger frame is generated, the messenger frame corresponds to a hidden iframe, …The frame communication code 136 of the messenger frame may make various API calls, manipulate the DOM. Consequently, the network page generation application 115b generates and updated map 215 to the client 106 for rendering in the network page frame 118b).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cui, Appleton and Stahl with Hanni in order to update data using a hidden messenger frame as 

Regarding Claim 15, while, as aforementioned in claim 1, Stahl teaches update insurance-related workflow, however, Cui in view of Appleton and Stahl  do not explicitly teach, but, Hanni teaches the system as recited in claim 14, wherein in response to a user input to update, the client is configured to obtain data from the hidden item and update a transactional object used in the workflow ([C.4:L.43-48], a frame communication code is configured to generate messenger frames to convey messages between the network page frames 118a and 118b. …the messenger frames correspond to iframes in the DOMs of the network page frames 118a, 118b. [C.6:L.23-25] the messenger frame corresponds to a hidden iframe, …The frame communication code of the messenger frame may make various API calls, manipulate the DOM. Consequently, the network page generation application 115b generates and updated map 215 to the client 106 for rendering in the network page frame 118b. [C.7:L.10-20] the frame communication code 136 determines that a communication event has oc
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cui, Appleton and Stahl with Hanni in order to update data based on the user input using a hidden messenger frame as taught by Hanni, because it would allow data communication between frames.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448